DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
2. 	This Non-Final office action is in response to the Election Restriction received May 3, 2022 and an interview conducted with Applicant’s representative on May 25, 2022. Claims 13-16, and 22-23 are pending and examined. 

				Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on November 13, 2021 and May 3, 2022 have been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
4. 	Claim 14 is objected to because of the following informalities:  it is unclear what the acronym “NLP” means in the claim.  Appropriate correction is required.


				Claim Rejections - 35 USC §101
5. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine,  manufacture, or com position of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to  the conditions and requirements 
 	of this title.
6. 	Claims 13-16 and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of surveying a user with questions without significantly more. 
In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, claims 13-16 and 22-23 fall within statutory class of a process. Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2. Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test). The 2019 PEG makes two changes in Step 2A: It sets forth new procedure for Step 2A (called "revised Step 2A") under which a claim is not "directed to" a judicial exception unless the claim satisfies a two-prong inquiry. The two-prong inquiry is as follows: Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). If a claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception. 
 	The Examiner has identified independent process Claim 13 as the claim that represents the claimed invention for analysis. Claim 13 recites the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
	 providing problem data, the problem data including information associated with a problem of a target business; 
providing pain-point and solution data, wherein: the pain-point and solution data including a pain-point and a solution associated with the problem, and at least one of the pain-point and the solution is provided by a subject matter expert; 
comparing the problem data to the pain-point and solution data, wherein the comparing the problem data to the pain-point and solution data comprises matching the pain-point to the problem; 
identifying the solution associated with the pain-point, the solution associated with the problem matched to the pain-point; 3 SF-4790716Application No.: 17/006,828Docket No.: 18416-20001.00 
determining whether or not the solution is associated with a key performance indicator (KPI), the KPI being at least one of: a solution KPI and a pain-point KPI; providing a recommendation of the KPI, when the solution is associated with the KPI; and
forgoing the recommendation of the KPI, when the solution is not associated with the KPI.
	Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of: Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity. Particularly, the identified recitation falls within the Certain Methods of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertisings, marketing or sales activities or behaviors; business relations). Providing problem data, the problem data including information associated with a problem of a target business that falls into the abstract idea subcategories of form of contracts, legal obligations and business relations. Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application. The independent claims do not even recite a broad computer with a processor for performing the claimed functions. Accordingly, there is no additional element(s) to integrate the abstract idea into a practical application. 
The dependent claims 14-16 and 22-23 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea.  
Claims 14 further limits the abstract idea by matching the pain-point to the problem. (a more detailed abstract idea remains an abstract idea). 
Claims 15 further limits the abstract idea by determining whether or not an effectiveness of the solution to the problem is below an effectiveness threshold; disassociating the solution with the problem, when the effectiveness of the solution to the problem is below the effectiveness threshold; and forgoing the disassociating the solution with the problem, when the effectiveness of the solution to the problem is not below the effectiveness threshold (a more detailed abstract idea remains an abstract idea). 
Claim 16 further limit the abstract idea by presenting the solution; receiving an input to filter out the presentation of second information associated with the domain; and in response to the receiving the input to filter out the presentation of information associated with the domain, ceasing the presentation of the solution (a more detailed abstract idea remains an abstract idea). 
Claim 22 further limits the abstract idea by determining an initial performance score based on assessments of the target business; 4 SF-4790716Application No.: 17/006,828Docket No.: 18416-20001.00 determining a net deviation based on a deviation between assessment data and capability process data associated with the target business, wherein: the assessment data comprise information associated with the assessments of the target business and performance drivers, and the capability process data comprise information associated with processes of the target business and the performance drivers; and determining an updated performance score of the target business based on the net deviation and the initial performance score, wherein the solution is identified further based on the updated performance score (a more detailed abstract idea remains an abstract idea). 
Claim 23 further limits the abstract idea by claiming “in response to an input requesting a domain score for a competitor of the target business: receiving an input identifying the competitor of the target business; determining the domain score for the competitor based on separated domain-structure data associated with the competitor; and providing the domain score” (a more detailed abstract idea remains an abstract idea). 

The identified recitation of the dependents claims falls within the Certain Methods of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertisings, marketing or sales activities or behaviors; business relations). Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Thus, there is no additional claim elements to provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	For the foregoing reasons, claims 13-16 and 22-23 cover subject matter that is judicially-excepted from patent eligibility under § 101.			

Allowable Subject Matter
7. 	Claims 13-16, and 22-23 are allowed over the prior art of record. The closest prior art references of record include Anastas (US 2015/0332147) in view of Breen (US Patent No. 8065410) in view of Carter (US 2006/0241874). Anastas teaches a method   for determining root causes of web site performance or availability problems. Performance metrics falling within a data analysis window are evaluated by a performance monitoring tool, where the performance metrics pertain to the loading of a web page. From the data analysis, particular problems may be surfaced for further consideration. Root causes are also determined for the surfaced problems and published by a performance monitoring tool. Note  Paragraph 0007 of Anastas. Breen teaches a method for measuring the performance of transactions on a website. A tool is used for collecting detailed performance rating of the website (Column 3, lines 23-50). These claims are also subject to a rejection under 35 U.S.C. § 101.
		
Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623